Exhibit 10.37

 

LOGO [g849538msnap1.jpg]

EMPLOYMENT AGREEMENT

PLEASE READ THIS AGREEMENT CAREFULLY. THIS AGREEMENT DESCRIBES THE BASIC LEGAL
AND ETHICAL RESPONSIBILITIES THAT YOU ARE REQUIRED TO OBSERVE AS AN EXECUTIVE
EXPOSED TO HIGHLY SENSITIVE TECHNOLOGY AND STRATEGIC INFORMATION. CONSULT WITH
YOUR LEGAL COUNSEL IF ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT ARE NOT
FULLY UNDERSTOOD BY YOU.

THIS EMPLOYMENT AGREEMENT is made as of the 29th day of October, 2014, by and
between SYKES ENTERPRISES, INCORPORATED, a Florida corporation (the “Company”),
and Andrew Blanchard (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to assure itself of the Executive’s continued
employment in an executive capacity; and

WHEREAS, the Executive desires to be employed by the Company on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

 

  1.

EMPLOYMENT AND DUTIES.

Subject to the terms and conditions of this Agreement, the Company shall employ
the Executive during the Term (as hereinafter defined) in such management
capacities as may be designated from time to time by the Company’s Chief
Executive Officer. The Executive accepts such employment and agrees to devote
his best efforts and entire business time, skill, labor, and attention to the
performance of such duties. The Executive agrees to promptly provide a
description of any other commercial duties or pursuits engaged in by the
Executive to the Company’s Chief Executive Officer and/or the Chief Executive
Officer’s designee. If the Company’s Chief Executive Officer determines in good
faith that such activities conflict with the Executive’s performance of his
duties hereunder, the Chief Executive Officer shall notify Executive within
thirty (30) days and the Executive shall promptly cease such activities to the
extent as directed by the Chief Executive Officer. If the Chief Executive
Officer does not provide such notice, Executive shall be free to engage in such
commercial duties or pursuits. It is acknowledged and agreed that such
description shall be made regarding any such activities in which the Executive
owns more than 5% of the ownership of the organization or which may be in
violation of Section 5 hereof, and that the failure of the Executive to provide
any such description shall enable the Company to terminate the Executive for
Cause (as provided in Section 6(c) hereof). The Company agrees to hold any such
information provided by the Executive confidential and not disclose the same to
any person other than a person to whom

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 1      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

disclosure is reasonably necessary or appropriate in light of the circumstances.
In addition, the Executive agrees to serve without additional compensation if
elected or appointed to any office, or position, including as a director, of the
Company or any subsidiary or affiliate of the Company; provided, however, that
the Executive shall be entitled to receive such benefits and additional
compensation, if any, that is paid to executive officers of the Company in
connection with such service.

 

  2.

TERM.

Subject to the terms and conditions of this Agreement, including, but not
limited to, the provisions for termination set forth in Section 6 hereof, the
employment of the Executive under this Agreement shall commence on the effective
date hereof and shall continue until terminated as provided herein (such term
shall herein be defined as the “Term”). The Executive agrees that some portions
of this Agreement, including the Sections entitled “Confidential Information,”
“Covenant Not-To-Compete And No Solicitation,” “Termination,” and “Arbitration
of Disputes,” and Sections 14 through 18 relating to inventions, patents and
works for hire, will remain in force after the termination of this Agreement.

 

  3.

COMPENSATION.

(a) Base Salary. Executive’s base salary shall initially be $387,500 per annum
(pro rated based upon the number of days Executive is employed during any
partial calendar year) (the “Base Salary”), which salary shall be payable in
regular installments in accordance with the Company’s general payroll practices.
Such base salary may be increased but not decreased during the Term in the
Company’s discretion based upon the Executive’s performance and any other
factors the Company deems relevant. Such base salary shall be payable in
accordance with the policy then prevailing for the Company’s executives.

(b) Bonus. In addition to such Base Salary, the Executive shall be entitled
during the Term to participate in a performance bonus program and shall be
eligible to participate in and receive payments or awards from all other bonus
and other incentive compensation, stock option and restricted stock plans as may
be adopted by the Company, all as recommended by the Compensation Committee of
the Board of Directors and approved by the Board of Directors, in its sole
discretion, and in each case payable to Executive in accordance with the terms
and conditions of the applicable plan. Specifically, Executive shall be eligible
for the following bonuses:

 

  (i)

Executive shall be entitled during the Term to participate in the annual
performance bonus program established by the Board of Directors for all senior
executives of the Company, with bonus potential of 70% of base salary.

 

  (ii)

Executive shall also be entitled to participate in any annual grants under the
Long Term Incentive Plan (“LTIP”), as determined by the Board of Directors for
all senior executives of the Company, with a target award of 200% of base
salary.

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 2      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

(c) Payments. All amounts paid pursuant to this Agreement shall be subject to
withholding or deduction by reason of the Federal Insurance Contribution Act,
federal income tax, state and local income tax, if any, and comparable laws and
regulations.

(d) Other Benefits. The Executive shall be reimbursed by the Company for all
reasonable and customary travel and other business expenses incurred by the
Executive in the performance of the Executive’s duties hereunder in accordance
with the Company’s standard policy regarding expense verification practices. The
Executive shall be entitled to that number of weeks paid vacation per year that
is available to other executive officers of the Company in accordance with the
Company’s standard policy regarding vacations and such other fringe benefits as
may be set forth on Exhibit “A” and shall be eligible to participate in such
pension, life insurance, health insurance, disability insurance, and other
executive benefits plans, if any, which the Company may from time to time make
available to its executive officers generally. Benefits under such plans, if
any, shall be paid or provided to Executive in accordance with the terms and
conditions of the applicable plan.

 

  4.

CONFIDENTIAL INFORMATION.

(a) The Executive has acquired and will acquire information and knowledge
respecting the intimate and confidential affairs of the Company, including,
without limitation, confidential information with respect to the Company’s
technical data, research and development projects, methods, products, software,
financial data, business plans, financial plans, customer lists, business
methodology, processes, production methods and techniques, promotional materials
and information, and other similar matters treated by the Company as
confidential (the “Confidential Information”). Accordingly, the Executive
covenants and agrees that during the Executive’s employment by the Company
(whether during the Term hereof or otherwise) and thereafter, the Executive
shall not, without the prior written consent of the Company, disclose to any
person, other than a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of the
Executive’s duties hereunder, any Confidential Information obtained by the
Executive while in the employ of the Company.

(b) The Executive agrees that all memoranda; notes; records; papers or other
documents; computer disks; computer, video or audio tapes; CD-ROMs; all other
media and all copies thereof relating to the Company’s operations or business,
some of which may be prepared by the Executive; and all objects associated
therewith in any way obtained by the Executive shall be the Company’s property.
This shall include, but is not limited to, documents; computer disks; computer,
video and audio tapes; CD-ROMs; all other media and objects concerning any
technical data, methods, products, software, research and development projects,
financial data, financial plans, business plans, customer lists, contracts,
price lists, manuals, mailing lists, advertising materials; and all other
materials and records of any kind that may be in the Executive’s possession or
under the Executive’s control. The Executive shall not, except for the Company’s
use, copy or duplicate any of the aforementioned documents or objects, nor
remove them from the Company’s facilities, nor use any information concerning
them except for the Company’s benefit, either during the Executive’s employment
or thereafter. The Executive covenants and agrees that the Executive will
deliver all of the aforementioned documents and objects, if any, that may be in
the Executive’s possession to the Company upon termination of the Executive’s
employment, or at any other time at the Company’s request.

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 3      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

(c) In any action to enforce or challenge these Confidential Information
provisions, the prevailing party is entitled to recover its attorney’s fees and
costs.

 

  5.

COVENANT NOT-TO-COMPETE AND NO SOLICITATION.

Executive recognizes that the Company is in the business of employing
individuals to provide specialized and technical services to the Company’s
Clients. The purpose of these Covenant Not-to-Compete and No Solicitation
provisions is to protect the relationship which exists between the Company and
its Clients while Executive is employed and after Executive leaves the employ of
the Company for a period of one year. The consideration for these Covenant
Not-to-Compete and No Solicitation provisions is the Executive’s employment with
the Company.

(a) Executive acknowledges the following:

(1) The Company expended considerable resources in obtaining contracts with its
Clients;

(2) The Company expended considerable resources to recruit and hire employees
who could perform services for its Clients;

(3) Through his employ with the Company, Executive will develop a substantial
relationship with the Company’s existing or potential Clients, including, but
not limited to, being the sole or primary contact between the Client and the
Company;

(4) Executive will be exposed to valuable confidential business information
about the Company, its Clients, and the Company’s relationship with its Clients;

(5) By providing services on behalf of the Company, Executive will develop and
enhance the valuable business relationship between the Company and its Clients;

(6) The relationship between the Company and its Clients depends on the quality
and quantity of the services Executive performs;

(7) Through employment with the Company, Executive will increase his opportunity
to work directly for the Clients or for a competitor of the Company; and

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 4      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

(8) The Company will suffer irreparable harm if Executive breaches these
Covenant Not-to-Compete and No Solicitation provisions of this Agreement.

(b) Executive agrees that:

(1) The relationship between the Company and its Clients (developed and enhanced
when the Executive performs services on behalf of the Company) is a legitimate
business interest for the Company to protect;

(2) The Company’s legitimate business interest is protected by the existence and
enforcement of these Covenant Not-to-Compete and No Solicitation provisions;

(3) The business relationship which is created or exists between the Company and
its Client, or the goodwill resulting from it, is a business asset of the
Company and not the Executive; and

(4) Executive will not seek to take advantage of opportunities which result from
his employment with the Company and that entering into the Agreement containing
Covenant Not-to-Compete and No Solicitation provisions is reasonable to protect
the Company’s business relationship with its Clients.

(c) Restrictions on Executive. During the Term of this Agreement and for the
greater of one (1) year or such other period during which Executive may receive
Liquidated Damages hereunder, after the termination of this Agreement, for
whatever reason, whether such termination was by the Company or the Executive,
voluntarily or involuntarily, and whether with or without cause, Executive
agrees that he shall not, as a principal, employer, stockholder, partner, agent,
consultant, independent contractor, employee, or in any other individual or
representative capacity:

(1) Directly or indirectly engage in, continue in, or carry on the business of
the Company or any business substantially similar thereto, including owning or
controlling any financial interest in any corporation, partnership, firm, or
other form of business organization which competes with or is engaged in or
carries on any aspect of such business or any business substantially similar
thereto;

(2) Consult with, advise, or assist in any way, whether or not for consideration
of any kind, any corporation, partnership, firm, or other business organization
which is now, becomes, or may become a competitor of the Company in any aspect
of the Company’s business during the Executive’s employment with the Company,
including, but not limited to, advertising or otherwise endorsing the products
of any such competitor or loaning money or rendering any other form of financial
assistance to or engaging in any form of transaction whether or not on an arm’s
length basis with any such competitor;

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 5      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

(3) Provide or attempt to provide or solicit the opportunity to provide or
advise others of the opportunity to provide any services of the type Executive
performed for the Company or the Company’s Clients (regardless of whether and
how such services are to be compensated, whether on a salaried, time and
materials, contingent compensation, or other basis) to or for the benefit of any
Client (i) to which Executive has provided services in any capacity on behalf of
the Company, or (ii) to which Executive has been introduced to or about which
the Executive has received information through the Company or through any Client
from which Executive has performed services in any capacity on behalf of the
Company;

(4) Retain or attempt to retain, directly or indirectly, for itself or any other
party, the services of any person, including any of the Company’s employees, who
were providing services to or on behalf of the Company while Executive was
employed by the Company and to whom Executive has been introduced or about whom
Executive has received information through the Company or through any Client for
which Executive has performed services in any capacity on behalf of the Company;

(5) Engage in any practice, the purpose of which is to evade the provisions of
this Agreement or to commit any act which is detrimental to the successful
continuation of or which adversely affects the business of the Company;
provided, however, that the foregoing shall not preclude the Executive’s
ownership of not more than 2% of the equity securities of a company whose
securities are registered under Section 12 of the Securities Exchange Act of
1934, as amended;

(6) For purpose of these Covenant Not-to-Compete and No Solicitation provisions,
Client includes any subsidiaries, affiliates, customers, and clients of the
Company’s Clients. The Executive agrees that the geographic scope of this
Covenant Not-to-Compete shall extend to the geographic area where the Company’s
Clients conduct business at any time during the Term of this Agreement. For
purposes of this Agreement, “Clients” means any person or entity to which the
Company provides or has provided within a period of one (1) year prior to the
Executive’s termination of employment, labor, materials or services for the
furtherance of such entity’s or person’s business or any person or entity that
within such period of one (1) year the Company has pursued or communicated with
for the purpose of obtaining business for the Company. For the purpose of these
Covenant Not-to-Compete and No Solicitation provisions, competitors and business
organizations which compete with or are engaged in or carry on any aspect of
such business or any business substantially similar to that of the Company
include, but are not limited to, StarTek, Inc., TeleTech Holdings, Inc.,
Transcom, and Convergys Corporation, and each of their successors, subsidiaries,
or affiliates.

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 6      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

(d) Enforcement. These Covenant Not-to-Compete and No Solicitation provisions
shall be construed and enforced under the laws of the State of Florida. In the
event of any breach of this Covenant Not-to-Compete, the Executive recognizes
that the remedies at law will be inadequate, and that in addition to any relief
at law which may be available to the Company for such violation or breach and
regardless of any other provision contained in this Agreement, the Company shall
be entitled to equitable remedies (including an injunction) and such other
relief as a court may grant after considering the intent of this Section 5. It
is further acknowledged and agreed that the existence of any claim or cause of
action on the part of the Executive against the Company, whether arising from
this Agreement or otherwise, shall in no way constitute a defense to the
enforcement of this Covenant Not-to-Compete, and the duration of this Covenant
Not-to-Compete shall be extended in an amount which equals the time period
during which the Executive is or has been in violation of this Covenant
Not-to-Compete. In the event a court of competent jurisdiction determines that
the provisions of this Covenant Not-to-Compete are excessively broad as to
duration, geographic scope, prohibited activities or otherwise, the parties
agree that this covenant shall be reduced or curtailed only to the extent
necessary to render it enforceable.

(e) In an action to enforce or challenge these Covenant Not-to-Compete and No
Solicitation provisions, the prevailing party is entitled to recover its
attorney’s fees and costs.

(f) By signing this Agreement, the Executive acknowledges that he understands
the effects of these Covenant Not-to-Compete and No Solicitation provisions and
agrees to abide by them.

 

  6.

TERMINATION

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. If during the Term of this Agreement the Executive becomes
physically or mentally disabled in accordance with the terms and conditions of
any disability insurance policy covering the Executive, or, if due to such
physical or mental disability the Executive becomes unable for a period of more
than six (6) consecutive months to perform his duties hereunder on substantially
a full-time basis as determined by the Company in its sole reasonable
discretion, the Company may, at its option, terminate the Executive’s employment
hereunder upon not less than thirty (30) days’ written notice so long as the
terms of any disability insurance policy then in effect provide for Executive to
receive disability payments from that date forward.

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause effective immediately upon notice. For purposes of this Agreement, the
Company shall have “Cause” to terminate the Executive’s employment hereunder:
(i) if the Executive engages in conduct which has caused or is reasonably likely
to cause demonstrable and serious injury to Company; (ii) if the Executive is
convicted of a felony as evidenced by a binding and final judgment, order, or
decree of a court of competent jurisdiction; (iii) for the Executive’s failure
or refusal to perform his duties or responsibilities hereunder as determined by

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 7      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

the Company’s Chief Executive Officer in good faith, if such failure or refusal
continues for a period of ten (10) days after written notice of the same to the
Executive; (iv) for gross incompetence; (v) for the Executive’s violation of
this Agreement, including, without limitation, Section 5 hereof; (vi) for
chronic absenteeism; (vii) for use of illegal drugs; (viii) for insobriety by
the Executive while performing his duties hereunder; and (ix) for any act of
dishonesty or falsification of reports, records, or information submitted by the
Executive to the Company.

(d) Termination by the Company Without Cause or Termination by the Executive.
The Company may terminate Executive’s employment hereunder at any time without
Cause by delivering written notice to the Executive. The Executive may terminate
his employment hereunder at any time and for any reason by delivering written
notice of termination to the Company. However, if the Executive terminates his
employment for Good Reason (as defined below), such termination shall be deemed
to be a termination by the Company without Cause requiring the payment of
Liquidated Damages subject to the terms and conditions of this Agreement. For
purposes of this Agreement, the term “Good Reason” shall mean a “Termination
Event,” which shall be defined as (i) a breach of this Agreement by the Company,
(ii) a material adverse change in the Executive’s working conditions, duties or
status, (iii), a significant geographic relocation of the Executive’s Principal
Office (for purposes of this section 6(d)(iii), the term “Principle Office”
shall be defined as Tampa, Florida, USA), or (iv) a change in reporting such
that Executive is required to report to a position other than the CEO. If the
Executive desires to terminate his employment for Good Reason, he shall first
deliver written notice of termination to the CEO indicating in reasonable detail
the facts and circumstances alleged to provide a basis for such termination and
shall cease performing the Executive’s duties hereunder on the date which is
seven (7) days after delivery of the notice, which date also shall be the date
of termination of the Executive’s employment, unless the facts and circumstances
alleged to provide the basis for such termination have, to the extent
applicable, been substantially cured by Company by the end of such seven (7) day
period.

(e) Payments Upon Termination. In the event of a termination of the Executive’s
employment pursuant to Section 6 or by the Executive, all payments and Company
benefits to the Executive hereunder, except the payments (if any) provided
below, shall immediately cease and terminate. In the event of a termination by
the Company of the Executive’s employment with the Company for any reason other
than pursuant to Section 6(a), (b) or (c), the Company shall pay the Executive
an amount equal to the Liquidated Damages defined in Section 6(f)(1) below (in
lieu of actual damages) for the termination of his employment. In the event
Executive terminates his employment for Good Reason pursuant to Section 6(d),
the Company shall pay the Executive an amount equal to the Liquidated Damages
defined in Section 6(f)(1) below (in lieu of actual damages); provided, however,
that if Executive experiences a Termination Event following a Change of Control
of the Company (as defined in Section 7 hereof) and within twenty four
(24) months following such Change of Control, terminates his employment for
“Good Reason,” the Company shall pay the Executive an amount equal to the
Liquidated Damages defined specifically in Section 6(f)(2) below (in lieu of
actual damages). In the event of (I) a termination of the Executive’s employment
by the Company for any reason other than pursuant to Section 6(a), (b) or (c) or
(II) Executive’s termination for Good Reason pursuant to Section 6(d), the
Covenant Not-to-Compete set forth in Section 5 hereof shall remain in full force
and effect and the Executive will be entitled to Liquidated Damages for the
period set forth

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 8      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

in Section 6(f) below. If (I) the Company terminates the Executive’s employment
pursuant to Section 6(a), (b) or (c) or (II) the Executive terminates such
employment other than for Good Reason pursuant to Section 6(d), the Executive
shall not be entitled to any Liquidated Damages and the Covenant Not-to-Compete
set forth in Section 5 hereof shall remain in full force and effect as set forth
in Section 6(f) below. Notwithstanding anything to the contrary herein
contained, and in addition to any other compensation to which the Executive may
be entitled to receive pursuant to this Agreement, the Executive shall receive
all compensation and other benefits to which he or she was entitled under this
Agreement or otherwise as an executive of the Company through the termination
date, payable to Executive in accordance with this Agreement or the applicable
plan.

(f) Liquidated Damages and Non-Competition/Solicitation.

(1) Fifty Two Week Liquidated Damages Amount. Except as provided in below, the
Liquidated Damages (“Liquidated Damages”) amount, if due as provided above,
shall be equal to (i) the weekly amount stated as Base Salary then in effect but
not less than the weekly Base Salary amount set forth on Exhibit “A”, multiplied
by fifty two (52) weeks, plus (ii) an amount equal to the maximum annual
performance bonus the Executive could earn as set forth on Exhibit “A” for the
year that includes the termination date, determined under the performance based
bonus plan in which the Executive is then participating.

(2) One Hundred Four Week Liquidated Damages Amount. In the event of a Change of
Control (as defined in Section 7 hereof) followed by a Termination Event,
Liquidated Damages shall be equal to (x) the weekly amount stated as Base Salary
then in effect but not less than the weekly Base Salary amount set forth on
Exhibit “A”, multiplied by one hundred four (104) weeks, plus (y) an amount
determined by multiplying the maximum annual performance bonus the Executive
could earn as set forth on Exhibit “A” for the year that includes the Change of
Control by a factor of two (2), determined under the performance based bonus
plan in which the Executive is then participating. Finally, in the event of a
Change of Control (as defined in Section 7 hereof) followed by a Termination
Event, all vesting periods relating to stock options, stock grants or any other
similar type of equity incentive and/or compensation program shall immediately
accelerate and be fully vested and exercisable at the option of the Executive
upon the event of termination.

(3) Payment Terms. Except as provided below, the amount of Liquidated Damages
determined in accordance with Section 6(f)(1) shall be paid biweekly in equal
installments over fifty-two (52) weeks, and the amount of Liquidated Damages
determined in accordance with Section 6(f)(2) shall be paid biweekly in equal
installments over one hundred four (104) weeks. Payment of Liquidated Damages
shall commence immediately upon Executive’s separation from service.

Notwithstanding the foregoing, if Executive is a Specified Employee (as defined
below) on the date of Executive’s separation from service (as defined below)
(the “Severance Date”), to the extent that Executive is entitled to receive any
benefit or payment upon

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 9      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

such separation from service under this Agreement that constitutes deferred
compensation within the meaning of Section 409A of the Code before the date that
is six (6) months after the Severance Date, such benefits or payments shall not
be provided or paid to Executive on the date otherwise required to be provided
or paid. Instead, all such amounts shall be accumulated and paid in a single
lump sum to Executive on the first business day after the date that is six
(6) months after the Severance Date (or, if earlier, within fifteen (15) days
following Executive’s date of death). If Executive is required to pay for a
benefit that is otherwise required to be provided by the Company under this
Agreement by reason of this paragraph, Executive shall be entitled to
reimbursement for such payments on the first business day after the date that is
six (6) months after the Severance Date (or, if earlier, within fifteen
(15) days following Executive’s date of death). All benefits or payments
otherwise required to be provided or paid on or after the date that is six
(6) months after the Severance Date shall not be affected by this paragraph and
shall be provided or paid in accordance with the payment schedule applicable to
such benefit or payment under this Agreement. It is intended that each
installment under this Agreement be regarded as a separate “payment” for
purposes of Section 409A of the Code. This paragraph is intended to comply with
the requirements of Section 409A(a)(2)(B)(i) of the Code.

In the event that any of the payments herein that relate to a Change of Control
implicate Internal Revenue Code Sections 280G and 4999, then the executive shall
be entitled to a reduced payment that would avoid imposition of any loss of tax
deduction to the employer under Section 280G and the imposition of excise tax on
the Executive under Section 4999.

(4) The provisions of Section 5 (the “Non-Competition/Solicitation Provisions”)
shall survive the early termination of this Agreement, by either party, and for
any reason, for a period of fifty two (52) weeks.

(g) Condition Precedent to Receipt of Liquidated Damages. Executive expressly
agrees that in the event of a termination of this Agreement, Executive will
execute an agreement containing the waiver and release provisions set forth on
Exhibit “B.” Executive agrees and acknowledges that the execution of such an
agreement upon termination of employment is a condition precedent to the
obligation of the Company to pay any Liquidated Damages hereunder. If the
Executive has not executed such an agreement with all periods for revocation
thereof expired as of the date that is ninety (90) days after the date of
employment termination (“Required Release Date”), the Executive shall forfeit
the right to receive the Liquidated Damages. To the extent necessary to comply
with Section 409A of the Code, if the date of employment termination and the
Required Release Date are in two separate taxable years, any payment of
Liquidated Damages that constitutes deferred compensation within the meaning of
Section 409A of the Code shall be payable on the later of (i) the date such
payment is otherwise payable under this Agreement, or (ii) the first business
day of such second taxable year. The provisions set forth in Exhibit “B” provide
for the release and waiver of important rights and/or claims that Executive
might have against the Company at the time of any early termination of this
Agreement. Executive hereby represents and warrants that he has read the
attached Exhibit “B” and fully and completely understands the provisions
thereof.

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 10      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

(h) Section 409A Provisions.

(1) Separation from Service. To the extent necessary to comply with Section 409A
of the Code, references to “termination of employment,” “separation from
service” or variations thereof in this Agreement shall mean the Executive’s
“separation from service” from his employer within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the default rules of Treasury
Regulations Section 1.409A-1(h). For this purpose, Executive’s “employer” is the
Company and every entity or other person which collectively with the Company
constitutes a single service recipient (as that term is defined in Treasury
Regulations Sections 1.409A-1(g)) as the result of the application of the rules
of Treasury Regulations Sections 1.409A-1(h)(3).

(2) Specified Employee. For purposes of this Agreement, “Specified Employee”
means a “specified employee” of the service recipient that includes the Company
(as determined under Treasury Regulations Sections 1.409A-1(g)) within the
meaning of Section 409A(a)(2)(B)(i) of the Code and Treasury Regulations
Section 1.409A-1(i), as determined in accordance with the procedures adopted by
such service recipient that are then in effect, or, if no such procedures are
then in effect, in accordance with the default procedures set forth in Treasury
Regulations Section 1.409A-1(i).

 

  7.

CHANGE OF CONTROL.

For purposes of Section 6(d) of this Agreement, a Change of Control shall be
deemed to have occurred if the event set forth in any one of the following
paragraphs shall have occurred:

 

  (i)

the consummation of a plan of reorganization, merger, share exchange or
consolidation of the Company with one or more other corporations or other
entities as a result of which the holders of the capital stock of the Company,
as a group, would receive less than fifty percent (50%) of the voting power of
the capital stock or other interests of the surviving or resulting corporation
or entity; or

 

  (ii)

the consummation of a plan of liquidation or the dissolution of the Company; or

 

  (iii)

the sale or transfer (other than as a security for obligations of the Company or
any Subsidiary) of substantially all of the assets of the Company, other than a
sale or transfer to an entity at least seventy-five percent (75%) of the
combined voting power of the voting securities of which are owned by persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale; or

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 11      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

  (iv)

the acquisition of more than fifty percent (50%) of the outstanding capital
stock of the Company by any person within the meaning of Rule 13(d)(3) under the
Exchange Act, if such acquisition is not preceded by a prior expression of
approval by the Board, provided that the term “person” shall not include (A) the
Company or any of its Subsidiaries, (B) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a Subsidiary, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company.

 

  8.

NOTICE.

For purposes of this Agreement, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given when
hand-delivered, sent by facsimile transmission, or other electronic means of
transmitting written documents (as long as receipt is acknowledged) or mailed by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive, to the address set forth on the signature page.

 

 

If to the Company:

 

Sykes Enterprises, Incorporated

400 North Ashley Drive, Suite 2800

Tampa, Florida 33602

Attention: EVP of Human Resources

    with a copy to:    

Sykes Enterprises, Incorporated

400 North Ashley Drive, Suite 2800

Tampa, Florida 33602

Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that a notice of change of address shall
be effective only upon receipt.

 

  9.

ENFORCEMENT AND GOVERNING LAW.

It is stipulated that a breach by Executive of the restrictive covenants set
forth in Sections 4 and 5 of this Agreement will cause irreparable damage to
Company or its Clients, and that in the event of any breach of those provisions,
Company is entitled to injunctive relief restraining Executive from violating or
continuing a violation of the restrictive covenants as well as other remedies it
may have. Additionally, such covenants shall be enforceable against the
Executive’s heirs, executors, administrators and legal representatives, and
enforceable by Company’s successors or assigns.

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 12      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the internal laws of the State of Florida. Any litigation
to enforce this Agreement shall be brought in the state or federal courts of
Hillsborough County, Florida, which is the principal place of business for
Company and which is considered to be the place where this Agreement is made.
Both parties hereby consent to such courts’ exercise of personal jurisdiction
over them.

 

  10.

ARBITRATION OF DISPUTES.

(a) Duty to Arbitrate. Except for any claim by the Company to enforce the
restrictive covenants set forth in Sections 4 and 5 above, Company and Executive
agree to resolve by binding arbitration any claim or controversy arising out of
or related to Executive’s employment by Company or this Agreement, to include
all matters directly or indirectly related to Executive’s recruitment,
employment or termination of employment by the Company including, but not
limited to claims involving laws against discrimination whether brought under
federal and/or state law, and/or claims involving co-employees but excluding
workers compensation claims, whether such claim is based in contract, tort,
statute, or any other legal theory, including any claim for damages, equitable
relief, or both. The duty to arbitrate under this Section extends to any claim
by or against any officer, director, shareholder, employee, agent,
representative, parent, subsidiary, affiliate, heir, trustee, legal
representative, successor, or assign of either party making or defending any
claim that would otherwise be arbitrable under this Section. However, this
Section shall not be interpreted to preclude either party from petitioning a
court of competent jurisdiction for temporary injunctive relief, solely to
preserve the status quo pending arbitration of the claim or controversy, upon a
proper showing of the need for such relief.

(b) The Arbitrator. A single arbitrator will conduct the arbitration in Tampa,
Florida, U.S.A., in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “Rules”), and judgment upon the written
award rendered by the arbitrator may be entered in any court of competent
jurisdiction. Notwithstanding the application of the Rules, however, discovery
in the arbitration, including interrogatories, requests for production, requests
for admission, and depositions, will be fully available and governed by the
Federal Rules of Civil Procedure and Local Rules of the United States District
Court for the Middle District of Florida. The parties may agree upon a person to
act as sole arbitrator within thirty (30) days after submission of any claim or
controversy to arbitration pursuant to this Section. If the parties are unable
to agree upon such a person within such time period, an arbitrator shall be
selected in accordance with the Rules. The parties will pay their own respective
attorneys’ fees, witness fees, and other costs and expenses incurred in any
investigations, arbitrations, trials, bankruptcies, and appeals; provided,
however, that the Company will pay the filing fees, hearing fees, and processing
fees associated with arbitration hereunder. The arbitrator will not have the
power to award punitive or exemplary damages.

(c) Limitations Period. The parties agree that any claim or controversy that
would be arbitrable under this Section must be submitted to arbitration within
one (1) year after the claim or controversy arises and that a failure to
institute arbitration proceedings within such

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 13      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

time period shall constitute an absolute bar to the institution of any
proceedings, in arbitration or in any court, and a waiver of all such claims.
This Section will survive the expiration or early termination of this Agreement.

(d) Governing Law. This Agreement shall be governed in its construction,
interpretation, and performance by the laws of the State of Florida, without
reference to law pertaining to conflict of laws. However, the Federal
Arbitration Act, as amended, will govern the interpretation and enforcement of
this Section.

(e) Severability. Each part of this Section is severable. A holding that any
part of this Section is unenforceable will not affect the duty to arbitrate
under this Section.

 

  11.

MISCELLANEOUS.

No provision of this Agreement may be modified or waived unless such waiver or
modification is agreed to in writing signed by the parties hereto; provided,
however, that the terms of the performance bonus and fringe benefits set forth
on Exhibit “A” may be amended by the Company in its discretion without the
Executive’s consent to the extent provided therein. No waiver by any party
hereto of any breach by any other party hereto shall be deemed a waiver of any
similar or dissimilar term or condition at the same or at any prior or
subsequent time. This Agreement is the entire agreement between the parties
hereto with respect to the Executive’s employment by the Company and there are
no agreements or representations, oral or otherwise, expressed or implied, with
respect to or related to the employment of the Executive which are not set forth
in this Agreement. Any prior agreement relating to the Executive’s employment
with the Company (including the Prior Agreement)) is hereby superseded and void,
and is no longer in effect. This Agreement shall be binding upon and inure to
the benefit of the Company, its respective successors and assigns, and the
Executive and his heirs, executors, administrators and legal representatives.
Except as expressly set forth herein, no party shall assign any of his or its
rights under this Agreement without the prior written consent of the other party
and any attempted assignment without such prior written consent shall be null
and void and without legal effect; provided, however, that Company may assign
this Agreement to any party that acquires all or substantially all of Company’s
assets or business, without Executive’s consent. The parties agree that if any
provision of this Agreement shall under any circumstances be deemed invalid or
inoperative, the Agreement shall be construed with the invalid or inoperative
provision deleted and the rights and obligations of the parties shall be
construed and enforced accordingly. In the event that any provision of this
Agreement is determined to be in contravention of state or federal laws or
regulations, the parties shall negotiate an amendment to this Agreement in order
to resolve the issue. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute but one and the same instrument. This Agreement has
been negotiated and no party shall be considered as being responsible for such
drafting for the purpose of applying any rule construing ambiguities against the
drafter or otherwise.

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 14      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

  12.

ADDITIONAL TAX PROVISIONS.

(a) To the extent this Agreement provides for reimbursements of expenses
incurred by Executive or in-kind benefits the provision of which are not exempt
from the requirements of Section 409A of the Code, the following terms apply
with respect to such reimbursements or benefits: (1) the reimbursement of
expenses or provision of in-kind benefits will be made or provided only during
the term of employment hereunder, or other period of time specifically provided
herein; (2) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year will not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (3) all reimbursements will be made upon Executive’s request in accordance
with the Company’s normal policies but no later than the last day of the
calendar year immediately following the calendar year in which the expense was
incurred; and (4) the right to reimbursement or the in-kind benefit will not be
subject to liquidation or exchange for another benefit.

(b) The parties intend for this Agreement to conform in all respects to the
requirements under Section 409A of the Code or an exemption thereto.
Accordingly, the parties intend for this Agreement to be interpreted, construed,
administered and applied in a manner as shall meet and comply with the
requirements of Section 409A of the Code or an exemption thereto.
Notwithstanding any other provision of this Agreement, none of the Company, its
subsidiaries or affiliates or any individual acting as a director, officer,
employee, agent or other representative of the Company or a subsidiary or
affiliate shall be liable to Executive or any other person for any claim, loss,
liability or expense arising out of any interest, penalties or additional taxes
due by Executive or any other person as a result of this Agreement or the
administration thereof not satisfying any of the requirements of Section 409A of
the Code. Executive represents and warrants that Executive has reviewed or will
review with his own tax advisors the federal, state, local and employment tax
consequences of entering into this Agreement, including, without limitation,
under Section 409A of the Code, and, with respect to such matters, Executive
relies solely on such advisors.

 

  13.

PRIOR INVENTIONS.

For purposes of this Agreement, Inventions refers to trade secrets, inventions,
mask works, ideas, processes, formulas, source and object codes, data, programs,
other works of authorship, know-how, improvements, discoveries, developments,
designs and techniques. Inventions, if any, patented or unpatented, that
Executive made prior to the commencement of Executive’s employment with the
Company are excluded from the scope of this Agreement. To preclude any possible
uncertainty, Executive has set forth on Exhibit C attached hereto a complete
list of all Inventions that Executive has, alone or jointly with others,
conceived, developed, or reduced to practice or caused to be conceived,
developed, or reduced to practice prior to the commencement of Executive’s
employment with the Company, that Executive considers to be Executive’s property
or the property of third parties and that Executive wishes to have excluded from
the scope of this Agreement (collectively referred to as “Prior Inventions”). If
disclosure of any such Prior Inventions would cause Executive to violate any
prior confidentiality agreement, Executive understands that Executive is not to
list such Prior Inventions in Exhibit C but is only to disclose a cursory name
for each such invention, a listing of the party or parties to whom it

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 15      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

belongs and the fact that full disclosure as to such inventions has not been
made for that reason. If no such disclosure is attached, Executive represents
that there are no Prior Inventions. If, in the course of Executive’s employment
with the Company, Executive incorporates a Prior Invention into a Company
product, process, or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use, and sell such Prior Invention. Notwithstanding the foregoing,
Executive agrees that Executive will not incorporate, or permit to be
incorporated, Prior Inventions in any Company Inventions without the Company’s
prior written consent.

 

  14.

ASSIGNMENT OF INVENTIONS; NONASSIGNABLE INVENTIONS.

Executive hereby assigns and agrees to assign in the future (when any such
Inventions or “Proprietary Rights,” defined as trade secret, patent, copyright,
mask work, and other intellectual property rights throughout the world, are
first reduced to practice or first fixed in a tangible medium, as applicable) to
the Company all Executive’s right, title, and interest in and to any and all
Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by Executive, either alone or jointly with
others, during the period of Executive’s employment with the Company. Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 14, are hereinafter referred to as “Company Inventions.” In the
event of a specifically applicable state law, regulation, rule, or public policy
(“Specific Inventions Law”), this Agreement will not be deemed to require
assignment of any invention which qualifies fully for protection under a
Specific Inventions Law by virtue of the fact that any such invention was, for
example, developed entirely on Executive’s own time without using the Company’s
equipment, supplies, facilities, or trade secrets and neither related to the
Company’s actual or anticipated business, research, or development, nor resulted
from work performed by Executive for the Company.

 

  15.

OBLIGATION TO KEEP COMPANY INFORMED

Executive will promptly disclose to the Company (a) fully and in writing all
Inventions authored, conceived, or reduced to practice by Executive, either
alone or jointly with others, during the period of Executive’s employment and
for six (6) months after the last day of Executive’s employment with the
Company, and (b) all patent applications filed by Executive or on Executive’s
behalf within one (1) year after termination of Executive’s employment. At the
time of each such disclosure, Executive will advise the Company in writing of
any Inventions that Executive believes fully qualify for protection under the
provisions of a Specific Inventions Law; Executive will at that time provide to
the Company in writing all evidence necessary to substantiate that belief. The
Company will keep in confidence and will not use for any purpose or disclose to
third parties without Executive’s consent any confidential information disclosed
in writing to the Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under a Specific Inventions Law. Executive will
preserve the confidentiality of any Invention that does not fully qualify for
protection under a Specific Inventions Law.

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 16      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

  16.

GOVERNMENT OR THIRD PARTY.

Executive also agrees to assign all Executive’s right, title, and interest in
and to any particular Invention to a third party, including without limitation
the United States, as directed by the Company.

 

  17.

WORKS FOR HIRE.

Executive acknowledges that all original works of authorship which are made by
Executive (solely or jointly with others) within the scope of Executive’s
employment and which are protectable by copyright are “works made for hire,”
pursuant to United States copyright Act (17 U.S.C. § 101).

 

  18.

ENFORCEMENT OF PROPRIETARY RIGHTS.

Executive will assist the Company in every proper way to obtain, and from time
to time enforce, United States and foreign Proprietary Rights relating to
Company Inventions in any and all countries. To that end Executive will execute,
verify, and deliver (a) such documents and perform such other acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining, and enforcing such
Proprietary Rights and the assignment thereof and (b) assignments of such
Proprietary Rights to the Company or its designee. Executive’s obligation to
assist the Company with respect to Proprietary Rights relating to such Company
Inventions in any and all countries shall continue beyond the termination of
Executive’s employment, but the Company shall compensate Executive at a
reasonable rate after Executive’s termination for the time actually spent by
Executive at the Company’s request on such assistance. In the event the Company
is unable for any reason, after reasonable effort, to secure Executive’s
signature on any document needed in connection with the actions specified in the
this section, Executive hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as Executive’s agent and attorney in
fact, which appointment is coupled with an interest to act for and in
Executive’s behalf to execute, verify, and file any such documents and to do all
other lawfully permitted acts to further the purposes of this section with the
same legal force and effect as if executed by Executive. Executive hereby waives
and quit claims to the Company any and all claims, of any nature whatsoever,
which Executive now or may hereafter have for infringement of any Proprietary
Rights assigned hereunder to the Company.

[SIGNATURES ON FOLLOWING PAGE]

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 17      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

SYKES ENTERPRISES, INCORPORATED

    

EXECUTIVE

By:

 

/s/ James T. Holder

    

/s/ Andrew Blanchard

Name:

 

James T. Holder

    

Andrew Blanchard

Title:

 

Exec. Vice Pres.

           

Address:

      

 

      

 

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 18      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

EXHIBIT “A” TO EMPLOYMENT AGREEMENT

 

TITLE:

  

Executive Vice President Financial Services, Healthcare and Retail

REPORTING TO:

  

Chief Executive Officer

BASE SALARY:

  

$7,451.92 per week payable biweekly.

PERFORMANCE BONUS:

  

As set forth in the Agreement

FRINGE BENEFITS:

  

Eligible for standard executive benefits

THE COMPANY RESERVES THE RIGHT, AT ITS DISCRETION, AT SUCH TIME OR TIMES AS IT
ELECTS, TO CHANGE OR ELIMINATE THE PERFORMANCE BONUS, INCENTIVES, OR OTHER
BENEFITS.

IN WITNESS WHEREOF, the parties have executed this Exhibit “A” as of the 29th
day of October, 2014.

 

SYKES ENTERPRISES, INCORPORATED

    

EXECUTIVE

By:

 

/s/ James T. Holder

    

/s/ Andrew Blanchard

Name:

 

James T. Holder

    

Andrew Blanchard

Title:

 

Exec. Vice Pres.

    

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 19      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

EXHIBIT “B” TO EMPLOYMENT AGREEMENT

[NOT TO BE SIGNED AT EXECUTION OF EMPLOYMENT CONTRACT]

Waiver and Release

In consideration for the “Liquidated Damages” provided for in the employment
agreement between Sykes Enterprises, Incorporated and Executive, and other good
and valuable consideration, Executive agrees as follows:

a. Executive agrees to release and forever discharge by this Agreement the
Employer from all liabilities, causes of action, charges, complaints, suits,
claims, obligations, costs, losses, damages, injuries, rights, judgments,
attorneys’ fees, expenses, bonds, bills, penalties, fines, and all other legal
responsibilities of any form whatsoever whether known or unknown, whether
suspected or unsuspected, whether fixed or contingent, whether in law or in
equity, including but not limited to those arising from any acts or omissions
occurring prior to the effective date of this Agreement, including those arising
by reason of any and all matters from the beginning of time to the present,
arising out of his past employment with, compensation during, and separation
from Employer. Executive specifically releases claims under all applicable state
and federal laws, including but not limited to, Title VII of the Civil Rights
Act of 1964 as amended, the Civil Rights Act of 1991, Section 1981 of the Civil
Rights Act of 1866, as amended, the Fair Labor Standards Act, the Rehabilitation
Act of 1973, the Family Medical Leave Act, the Executive Retirement Income
Security Act, the Consolidated Omnibus Reconciliation Act of 1986, the Americans
with Disabilities Act, the Florida Civil Rights Act of 1992, the Workers’
Compensation Act, the Equal Pay Act, the Age Discrimination in Employment Act of
1967 (Title 29, United States Code, Section 621, et seq.) (“ADEA”), State of
Florida employment laws, as well as all common law claims, whether arising in
tort or contract.

b. In addition to the other provisions in this Agreement, Executive acknowledges
that the information in the following paragraphs is included for the express
purpose of complying with the Older Workers’ Benefits Protection Act, 29 U.S.C.
§626(f):

I, Andrew Blanchard, was over 40 years of age when I separated my employment and
when I signed this Agreement. I realize there are many laws and regulations
prohibiting employment discrimination or otherwise regulating employment or
claims related to employment pursuant to which I may have rights or claims,
including the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”). I hereby waive and release any rights or claims I may have under the
ADEA.

By signing this Agreement, I state that I am receiving compensation and
separation benefits to which I was not otherwise entitled. I am waiving and
releasing all claims against Employer that I may have based on my age. I am not
waiving any claim or action under the ADEA based upon rights or claims that may
arise after the date I sign this Agreement.

I am being given additional compensation and benefits as contained in Section 1
hereof in exchange for the release and waiver of all claims that I am agreeing
to herein.

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 20      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

The additional compensation and benefits are in addition to anything of value to
which I am already entitled.

I was informed in writing that I could consult with an attorney before signing
this Agreement. I acknowledge that I was given the opportunity to consider this
Agreement for twenty-one (21) days before signing it, and, if I sign it, to
revoke it for a period of seven (7) days thereafter. Regardless of when I signed
this Agreement, I acknowledge that my seven-day period will not be waived. No
payments will be made to me until after the seven-day revocation period expires.

c. Executive shall not disclose, either directly or indirectly, any information
whatsoever regarding any of the terms or the existence of this Agreement or of
any other claim Executive may have against the Employer, to any person or
organization, including but not limited to members of the press and media,
present and former employees of the Employer, companies who do business with the
Employer, or other members of the public. The only exceptions to Executive’s
promise of confidentiality herein are that Executive may reveal such terms of
this Agreement as are necessary to comply with a request made by the Internal
Revenue Service, as otherwise compelled by a court or agency of competent
jurisdiction, as allowed and/or required by law, or as necessary to comply with
requests from Executive’s accountants or attorneys for legitimate business
purposes.

d. Executive shall refrain from suggesting to anyone that any written or oral
statements be made which Executive knows or reasonably should know to be
disparaging or negative concerning the Employer, or from urging or influencing
any person to make any such statement. This provision shall include, but not be
limited to, the requirement that Executive refrain from expressing any
disparaging or negative opinions concerning the Employer, Executive’s separation
from the Employer, any of the Employer’s officers, directors, or employees, or
any other matters relative to the Employer’s reputation as an employer.
Executive’s promises in this subsection, however, shall not apply to any
judicial or administrative proceeding in which Executive is a party or has been
subpoenaed to testify under oath by a government agency or by any third party.

e. Beginning on the date of this Agreement and continuing at all times
hereafter, Executive and Employer shall, without any additional compensation
except as provided herein, provide each other with full cooperation and
reasonable assistance in connection with Employer’s defense of (i) any
litigation against Employer, its officers, its subsidiaries, or its affiliates
pending as of the date hereof or (ii) any other litigation against Employer, its
officers, its subsidiaries, or its affiliates arising out of or relating to any
circumstance, fact, event, or omission alleged to occur while Executive was
employed by Employer. Executive shall at all times promptly be reimbursed by
Employer for any and all out-of-pocket expenses, including travel expenses, that
may be incurred by Executive in providing such cooperation and assistance, and
to the extent that Executive provides any such assistance or cooperation, the
Executive also shall be compensated for his time in providing such cooperation
and assistance at a rate equivalent to a per diem based upon his base salary as
in effect under the Employment Agreement as of the date hereof. Such cooperation
and assistance shall include, but not be limited to, access for research, being
available for consultation, for deposition and trial

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 21      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

testimony, and for availability and execution of discovery-related documents
such as interrogatories, affidavits, requests for production, requests for
admissions, and responses to each, as deemed necessary. Executive and Employer
further agree to provide their good will and good faith in providing honest and
forthright cooperation in all other aspects of their defense of any such
litigation.

Effective Date. This Agreement may be revoked by the Executive for a period of
seven (7) days following the execution of the Agreement, and the Agreement shall
not become effective or enforceable until the revocation period has expired.

IN WITNESS WHEREOF, and intending to be legally bound, the Employer by its
authorized representative, and Executive, execute this Employment Separation
Agreement, Waiver and Release, by signing below voluntarily and with full
knowledge of the significance of all its provisions.

PLEASE READ CAREFULLY. THIS EMPLOYMENT SEPARATION AGREEMENT, WAIVER AND RELEASE
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

[NOT TO BE SIGNED AT EXECUTION OF EMPLOYMENT CONTRACT]

 

SYKES ENTERPRISES, INCORPORATED

    

EXECUTIVE

By:

 

/s/ James T. Holder

    

/s/ Andrew Blanchard

Name:

 

James T. Holder

    

Andrew Blanchard

Title:

 

Exec. Vice Pres.

    

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 22      Initial  



--------------------------------------------------------------------------------

Andrew Blanchard

 

EXHIBIT “C” TO EMPLOYMENT AGREEMENT

Previous Inventions

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
Sykes Enterprises, Incorporated that have been made to conceived or first
reduced to practice by me along or jointly with others prior to my engagement by
those entities:

 

 

¨

  

No inventions or improvements

   

¨

  

See below:

      

                                                                
                                                                              

      

                                                                       
                                                                       

      

                                                                       
                                                                       

   

¨

  

Additional sheets attached

 

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

     Invention or Improvement        Party(ies)        Relationship

1.

  

 

    

 

    

 

2.

  

 

    

 

    

 

3.

  

 

    

 

    

 

 

 

¨

  

Additional sheets attached

 

 

SYKES ENTERPRISES, INCORPORATED

    

EXECUTIVE

By:

 

/s/ James T. Holder

    

/s/ Andrew Blanchard

Name:

 

James T. Holder

    

Andrew Blanchard

Title:

 

Exec. Vice Pres.

    

 

Executive Agreement/CIC/Ver. 09/12/12    Sykes Enterprises Incorporated         
Andrew Blanchard    Page Number 23      Initial  